Citation Nr: 0311729	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had verified active service from October 1974 to 
April 1977 with prior unverified service totaling one year 
and nine months.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1997 rating decision 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for an acquired psychiatric disorder (nervous 
condition) was denied.  

In November 1999, the Board issued a decision denying service 
connection for post traumatic stress disorder (PTSD) and 
service connection for an acquired psychiatric disorder, 
other than PTSD.  Pursuant to a December 2000 Joint Motion 
for Remand and to Stay Proceedings, the United States Court 
of Appeals for Veterans Claims (Court) issued a December 2000 
Order, vacating the November 1999 Board decision and 
remanding the case to the Board for readjudication.  

Thereafter, the Board issued a June 2002 decision that denied 
service connection for PTSD.  At that time, the Board chose 
to undertake internal development of the remaining issue on 
appeal pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
requested development has been completed.  




FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of her claim and the evidence is sufficient 
to render a decision on her claim.

2.  A VA examiner has opined that the veteran's present 
dysthymic disorder originated during her period of active 
military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, presently diagnosed as a 
dysthymic, disorder was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the veteran 
claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.

Similarly, the Board notes that the United States Court of 
Appeals for the Federal Circuit has recently invalidated the 
provision of 38 C.F.R. § 19.9(a)(2) allowing the Board to 
develop evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA and the decision of the Federal 
Circuit in Disabled American Veterans would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of this issue on appeal.


Evidentiary Background:  Service personnel records show that 
the veteran had the following military occupational 
specialties (MOS):  accounting specialist, finance 
specialist, and clerk typist.  

The veteran's service medical records include a report of 
medical history completed by the veteran in conjunction with 
her separation examination.  On this report the veteran 
reported a history of frequent trouble sleeping, depression 
or excessive worry, and nervousness.  However, her service 
medical records do not contain any clinical or medical 
evidence of a psychiatric condition during service.  On the 
contrary, a separation examination conducted in February 1977 
indicates no psychiatric abnormalities.

In a June 1985 letter from the veteran to the Los Angeles, 
California, RO, the veteran reported recent depression and a 
lackadaisical attitude about attending classes due to 
problems with her G.I. Bill benefits.  She indicated that she 
was married.  

A private treatment record dated in October 1993 shows that 
the veteran complained of stress from work resulting in 
insomnia, anhedonia, loss of concentration, and feelings of 
worthlessness.  She was very tearful and emotionally labile.  
Impression was depression and the veteran was prescribed 
Paxil and restricted from working more than 40 hours per 
week.  A follow up treatment record dated in November 1993 
shows that she had completed her Paxil course of medication 
and was feeling better.  She was not sure if it was because 
of the medication or working fewer hours.  She still felt 
emotional and cried easily; however, she did not cry at the 
clinic.  She reported that her manager still yelled and got 
angry with her, but she was handling it better.  Impression 
was situational stress.  

In November 1993, the veteran was afforded a private 
psychiatric evaluation in conjunction with a workman's 
compensation claim.  The examiner indicated that he had 
reviewed the veteran's medical records and had a 130-minute 
interview with the veteran.  The veteran reported cumulative 
emotional trauma resulting from overwork and perceived 
harassment beginning in mid-August 1993 while working as a 
transcriber.  The veteran had a number of physical and 
emotional complaints that were resolving rapidly as she was 
down to a 40 hour workweek.  She complained of past 
depression with erratic appetite, poor concentration, 
inability to sustain a train of though, absent-mindedness, 
distractibility, and poor short-term memory.  The veteran 
denied any past psychiatric history and stated that she had 
never seen a psychiatrist, psychologist or lay counselor.  
Similarly, she had never received inpatient treatment in a 
psychiatric facility nor been on psychotropic medication.  
She denied ever having had suicidal thoughts or having made a 
suicidal attempt.  According to the examination report, the 
veteran reported that her father was abusive and her mother 
was a "very emotionally disturbed individual" with a 
diagnosis of bipolar affective disorder.  Her brother also 
had a diagnosis of bipolar affective disorder.  The veteran 
reported that she had one boyfriend during her active 
military service; however, this relationship never became 
serious.  She reported to the examiner that she was still a 
virgin.  She was suspicious of men and felt that she 
attracted "sleezballs [sic]."  Pertinent diagnoses were:

1.  Dysthymia;
2.  Adjustment Disorder with Mixed 
Emotional Features (anxiety, depression);
3.  Adjustment Disorder with Physical 
Complaints (fatigue-induced delirium with 
hallucinations); and
4.  Personality Disorder Not Otherwise 
Specified with passive, 
obsessive/compulsive and dependent 
traits.

The examiner summarized that the veteran's social and family 
history revealed that she was victim of abuse in her 
childhood.  As a result, she had low self-esteem and 
inadequate social skills.  In her adult life, she maintained 
a low profile and had taken a passive response to the normal 
pressures of existence.  She was not expected to ever marry 
or sustain a romantic relationship.  Other than her 
attachment to her church, she had no social outlets other 
than occasional conversations during breaks with coworkers at 
work.  The examiner noted that there was some evidence of 
pre-existing character pathology and probable dysthymia under 
DSM-III-R criteria because of continuous childhood abuse.  
The examiner opined that it was probable that if it were not 
for overwork at her present job, the veteran "would not have 
developed her acute psychiatric illness and temporary partial 
disability."  The examiner doubted that the veteran had been 
harassed or singled out for unfair treatment by her present 
superior.  

In December 1994, the veteran received a private 
psychological evaluation.  She reported that she had 
experienced severe depressive phases since the late 1970s 
when she was in the military.  She reported that she was 
hospitalized for three months prior to her discharge.  At the 
time of the examination, she was not receiving psychiatric 
care from a mental health professional.  

Social Security Administration (SSA) records from April 1996 
indicate that the veteran has been disabled since September 
1994 due to mixed personality disorder, with dependent, 
schizoid, obsessive and hysterical features.

In October 1996, the veteran was afforded a VA mental 
disorders examination.  She complained of depression that 
began before her military service.   She reported that she 
had never married.  She was mentally alert and oriented times 
4.  She displayed mood dysphoria but was without suicidal 
ideations.  There were no psychotic signs and she denied 
hallucinations or delusions.  Objective examination revealed 
multiple personality problems such as avoidance, inadequacy, 
and schizoid features.  The report indicates that she 
preferred to live essentially alone with her mother.  There 
was no history of drug or alcohol problems.  The veteran was 
tearful during the course of the interview.  The examining 
physician rendered diagnoses of dysthymic disorder and 
personality disorder, not otherwise specified with stressors 
of depression and poor social skills. 

In a February 1997 written statement, the veteran reported 
that she had an ongoing depression that she felt began during 
active service.  She reported that during AIT at Fort 
Benjamin Harrison, Indiana, her superior officer told 
inappropriate jokes.  When she approached him about it, he 
reacted by announcing to the entire class that he would be 
unable to tell his jokes anymore because the veteran objected 
to the jokes.  According to the veteran, she then became the 
"class pariah."  The veteran further alleged that at Fort 
Myer, Virginia, she was asked by a married sergeant to have 
sex.  After declining the proposition, the veteran made the 
sergeant's "shit list" and anyone that associated with her 
was likely to make the list.  She related in-service exposure 
to vulgar and inappropriate language by other soldiers.  
After transferring to Fort Carson, Colorado, the veteran 
became the personal secretary for a major.  She sat alone in 
a small room.  Other soldiers told her that she was stupid 
and would never amount to anything.  Based on these and 
similar experiences in the Army, the veteran felt that she 
was always fighting to "hold on" and could not form any 
relations with men or military.    

In April 1997, the veteran responded to a request by the RO 
to detail her in-service sexual assault stressors.  She 
reported harassment by other soldiers about her breast size.  
She indicated that a married soldier propositioned her.  This 
soldier began to kiss the veteran in what she thought was a 
"friendship type deal;" however, he grabbed her and 
"French kissed" her.  The veteran did not appreciate this 
and never allowed him around her again.  While she complained 
of constant harassment, she stated that she was never raped 
during service.  She reported "giving in" and having sex 
with the sergeant.  She felt dirty and disgusted afterwards.  
She reported that she received treatment at Fort Carson 
following a "sexual encounter" but did not tell the 
treating health care provider of the actual event.  She 
reported that saw shadowy figures, and heard voices following 
the alleged sexual encounters.   

In August 1997, the veteran submitted a statement stating 
that she was unable to provide specific dates on the events 
she referenced in prior statements as the events occurred 
more than 20 years ago and she was depressed at the time.  
She again reported being exposed to ridicule, criticism, 
degradation, intimidation, and sexual harassment while in the 
Army.  She explained the inconsistency in her prior 
statements regarding her marital status by saying that she 
married her friend's cousin who apparently was not a citizen 
of the United States.  She did this to help him stay in the 
country and to "avoid communism in his country."   

In a November 1997 statement, the veteran reiterated her 
previous allegations of harassment during active service.  
She reported that after her sexual encounter she neglected 
her hygiene and sought psychiatric treatment.  She stated 
that a doctor helped her receive an early honorable discharge 
from the military.  

In July 1999, the veteran appeared before the undersigned 
Member of the Board via videoconferencing.  She reiterated 
her prior allegations with respect to harassment in the 
military.  She stated that others thought she was weird.  She 
reported that she had no record of mental problems prior to 
active duty.  

In response to a development request from the Board, the 
veteran was afforded a December 2002 VA psychiatric 
examination.  The examining physician noted that he had 
reviewed the veteran's claims folder in conjunction with the 
examination.  The examiner opined that the veteran was not 
suffering from major depression, but she certainly appeared 
to be dysthymic.  The veteran's description of her symptoms 
and treatment in the military suggest that she had a 
psychotic depression.  The examiner opined that it was as 
likely as not that the veteran's dysthymic disorder 
originated during her period of service.  


Analysis:  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2002).  Service connection may be established 
for a current disability where there is evidence of a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

While the November 1993 private psychiatric examination 
report suggests that the veteran's dystymia developed from 
continuous childhood abuse, a VA physician, after reviewing 
the claims folder and examining the veteran, has opined that 
her present dysthymic disorder is related to her military 
service.  In weighing the probabitive value of these two 
opinion, the Board notes that the VA examination had accuses 
to the veteran's entire claims folder including service 
medical records and postservice treatment records.  
Accordingly, the Board places greater probative value on the 
recent VA examination report.  Therefore, the Board finds 
that the veteran's contentions are supported by the competent 
medical evidence and, therefore, service connection for her 
dysthymic disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder, is granted.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

